Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 16-20, drawn to a composition.
Group II, claim(s) 12, drawn to a molding material and article of manufacture producible therefrom.
Group III, claim(s) 13, drawn to an internal combustion engine component.
Group IV, claim(s) 14, drawn to a process for producing articles of manufacture.
Group V, claim(s) 15, drawn to the use of a stabilizer system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising polyamide 66, at least one semiaromatic polyamide, at least one copper halide, at least one polyhydric alcohol, and at least one reinforcing material, wherein the polyamide 66 and the semiaromatic polyamide do not form a copolymer (i.e., claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art of Thompson et al., US 20130281589 A1, in view of Kondo et al., JP H079945 A, both cited in Applicant’s IDS. An Espacenet machine translation of Kondo is provided.
Thompson discloses a composition (Table 3, Example 1) comprising polyamide 66/6T, Cu heat stabilizer (mixture of KI and CuI in aluminum stearate wax binder, [0112]), pentaerythritol and dipentaerythritol, and glass fiber (chopped glass fiber, [0107]). Thompson uses the PA66/6T and does not disclose the use of PA66 and PA6T which are not in the form of a copolymer. However, it is known in the art to use mixtures of PA66 and PA6T in similar compositions comprising copper halide heat stabilizers and exhibiting heat resistance, as evidenced by Kondo ([0005]-[0007]). One of ordinary skill in the art could have substituted PA66 and PA6T for the PA66/6T of Thompson with predictable results of providing a thermoplastic composition with high temperature resistance. Additionally, a person skilled in the art would have been motivated to use PA66 and PA6T as an alternative to the copolymer in order to simplify the preparation of the composition. Accordingly, the subject matter does not involve an inventive step.
The examiner notes that in the instant claims, unity of invention is present a priori, as the components of the composition set out in claim 1 are considered common to all claims. However, since it can be established that the common feature would be obvious, or does not involve an inventive step, then there is lack of unity of invention a posteriori because the common feature is not a special technical feature that defines a contribution over the prior art. Therefore, in view of the prior art, the claims directed to different inventions and different categories of invention are not so linked as to form a single general inventive concept.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754